Order reversed and motion granted to the extent of opening the default setting aside the judgment and permitting the defendant Bllman to interpose her answer on condition that within five days she stipulate that the deposit with the clerk of the court of the sum of $5,500 stand as security for the payment of any judgment, and accept notice of trial for the June term; the receivership to stand pending the trial. Otherwise the order is affirmed, with ten dollars costs and disbursements. This disposition is made without passing upon the sufficiency of the answer. Jenks, P. J., Mills, Rich, Putnam and Blaekmar, JJ., concur.